Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 1, 2011                                                                                        Robert P. Young, Jr.,
                                                                                                                Chief Justice

  142639                                                                                              Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  ANNMARIE NILL,                                                                                          Brian K. Zahra,
           Plaintiff-Appellee,                                                                                       Justices

  v                                                                SC: 142639
                                                                   COA: 298446
                                                                   WCAC: 09-000229
  BORDERS GROUP, INC., and LIBERTY
  MUTUAL INSURANCE COMPANY,
           Defendants-Appellants.

  _________________________________________/

         On order of the Court, the application for leave to appeal the January 20, 2011
  order of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in lieu of
  granting leave to appeal, we REMAND this case to the Court of Appeals for
  consideration as on leave granted.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 1, 2011                        _________________________________________
           t0525                                                              Clerk